Cockrell, J.
Dock Ireland having been convicted of an assault with intent to commit murder and sentenced to a term of five years in the State’s prison, prosecutes his writ of error. The bill of exceptions contains none of the evidence, but only the charges and instructions given or refused.
The argument is confined to asserted error in the lan*610guage of two charges given upon self defense. In the one the court told the jury that a person assailing another may justify the act by showing its necessity to defend his own person from great bodily harm. The charge is criticised as intimating that the necessity must be real, no matter how apparent. If there be any basis for this criticism, it is removed by a subsequent charge to the effect that the necessity need be apparent only.
With none of the facts before us, it is impossible to find error in the qualification added to a charge upon the law of self defense, to the effect that the accused should not have “used any more force or violence than was necessary to protect himself from death or his person from great bodily harm.” Circumstances are readily conceivable rendering such modification appropriate, and beyond objection in form. Sigsbee v. State, 43 Fla. 524, 30 South. Rep. 816.
Judgment affirmed.
Shackleford, C. J., and Taylor, Hocker and Whitfield, J. J., concur.